Opinion,
Me. Justice G-eeen:
It is unnecessary and scarcely possible to add anything to what has been so well said in the opinion of the learned court below refusing the writ of peremptory mandamus in this case. The bridge built by the commissioners is complete and has been approved by the bridge viewers. The approaches at the end have not been built, but tbe reason given for not building them, in the return of the commissioners, seems to be quite sufficient. There is no road opened at the eastern end with which to connect, or upon which to erect proper approaches. The commissioners have no power to build such a road, nor has the court the right to order it opened except in proper proceedings, which have never been commenced.
The obligation of the county to build proper approaches, is clearly established in the case of Penn Tp. v. Perry Co., 78 Pa. 457, but neither that nor any other case decides that the county must also open and construct roads over adjacent private property with which to connect the approaches. It would be a highly strained construction of the duty to build approaches, to extend it to the laying out, opening and construction of public roads. It is enough to say that the law does not clothe county commissioners with such power. A stretch of eight hundred and fifty feet over the private property of a citizen, cannot be regarded in any point of view as a mere approach to a bridge. When it is to be used as a means of public passage, it must be appropriated to that end as a road or highway; and when this has been done in a lawful manner, there will be no difficulty in securing the construction of proper approaches by proceedings against the county commissioners, if they shall fail to voluntarily perform their duty in that respect.
Decree affirmed.